Scott, J.:
The order appealed from was clearly unauthorized. If the trial judge erred in directing a verdict for defendant instead of dismissing the complaint (a question which we do not decide and cannot decide upon the record before us) the defendant’s remedy was by appeal and not by a motion before another justice, sitting in Special Term, to vacate the judgment and order a new trial. The granting of such a motion was error. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Clarke, P. J., McLaughlin, Dowling and Smith, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.